Citation Nr: 0306441	
Decision Date: 04/03/03    Archive Date: 04/10/03	

DOCKET NO.  01-01 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1969 to May 1971.

A review of the evidence of record discloses that in December 
1992, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
As a result of a joint motion for remand, in a February 1994 
Order, the Court vacated the 1992 decision and remanded the 
case to the Board for further development.  The case was in 
turn remanded to the RO in May 1994, September 1995, and June 
1997 for compliance with the Court's remand instructions.

By decision dated in December 1997, service connection for a 
psychiatric disorder, to include PTSD, was denied on the 
basis that a psychiatric disorder was first demonstrated 
years after service and was not related to an inservice 
disease or injury and on the basis that the medical evidence 
did not establish a clear diagnosis of PTSD.  Subsequent 
thereto the veteran and his representative submitted 
additional evidence.  In November 2002, it was determined 
that he had submitted sufficiently new and material evidence 
so as to warrant reopening of his claim for service 
connection for PTSD.  More development was then undertaken.  
The case has been returned to the Board for further appellate 
consideration.






FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim.  All relevant evidence necessary 
for an equitable disposition of the appeal has been obtained 
to the extent possible.

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the veteran's favor, he has 
PTSD due to his experiences on active duty in Vietnam.  
38 U.S.C.A. § 1110, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 (VCAA) 
Pub. L. No. 106-475, 114 Stat. 2096, became effective during 
the pendency of his appeal, the Board finds it unnecessary to 
address its applicability to this appeal in view of the 
disposition reached herein.  The Board notes, however, that 
the veteran has had an opportunity to give testimony before a 
hearing officer at the Detroit RO in September 1991.  
Information has been requested and obtained from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the United States Army and Joint Services 
Environmental Group), and the veteran has been provided 
numerous psychiatric examinations by VA over the years.

Service connection may be granted for disability resulting 
from personal injury or disease suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  The regulations also provide that service connection 
may be granted for a disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When the veteran initially filed his claim in 1991, 
entitlement to service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between any current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

Thereafter, § 3.304(f) was amended, effective March 7, 1997.  
64 Fed. Reg. 32,807-32, 808 (1999).  The amended regulation 
provides:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and his claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002).

In addition, in November 1996, VA regulations were amended to 
adopt the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.130 (1997).  
An earlier version of that text, DSM-III (3rd Edition) was 
used by VA at the time the veteran filed his claim in the 
early 1990's.  38 C.F.R. § 4.125 (1996).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary does so.

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court 
noted that a significant change from DSM-III to DSM-IV was 
that the diagnostic criteria for a PTSD stressor (that is, 
the requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen at 141.  
Subsequently, the Court noted that, "under Cohen, the 
appellant was 'entitled to receive the benefit of the most 
favorable version' of the DSM."  Helfer v. West, 11 Vet. App. 
178, 179 (1998), affirmed, 174 F. 3d 1332 (Fed. Cir. 1999).

In essence, under each version of 38 C.F.R. § 3.304(f), 
service connection requires a current diagnosis of PTSD.  
Under the old regulation a clear diagnosis was required.  The 
new regulation only requires a diagnosis in accordance with 
the provisions of DSM-IV.

A summary of the evidence of record reveals that the service 
medical records, consisting only of the veteran's entrance 
and separation examinations, reflect that on entry into 
service in June 1969, he complained of nervousness, and 
having nightmares and insomnia.  Examination at that time 
revealed normal psychiatric status.  Also, examination at 
separation in May 1971 likewise showed normal psychiatric 
status.

The veteran's personnel records disclose that his military 
occupational specialty was as a radio relay and carrier 
attendant.  The veteran served in Vietnam from June 1970 to 
June 1971.  He was assigned to the 62nd Signal Company, 37th 
Signal Battalion, on June 25, 1970, to April 14, 1971, and to 
the 270th Signal Company, 37th Signal Battalion, on April 14, 
1971, to May 2, 1971, as a radio relay and carrier attendant.

The list of campaigns reflects that he participated in the 
Vietnam Winter-Spring 1970 Campaign, and Undesignated 
Campaign 13.  Information pertaining to appointments and 
reductions discloses that he was promoted to the rank of E-4 
on January 27, 1971, but reduced to E-3 on April 3, 1971, 
although the annotation pertaining to the reduction has been 
crossed out.

Information of record from the USASCRUR includes an extract 
from the unit history of the 37th Signal Battalion (Support), 
12th Signal Group, 1st Signal Brigade.  The mission of the 
37th Signal Battalion included providing tactical 
communications support to American and Allied Forces, 
communications support to the advisory effort, and area 
communications to log complexes and government agencies in 
the southern area of I Corps, and any communication mission 
assigned by the CO of the 12th Signal Group.  The 37th Signal 
Battalion operated communication centers at Da Nang, Hoi An 
East, Chu Lai, and Tam Ky.  The 62nd Signal Company, located 
at Chu Lai, operated and maintained communication facilities 
at various locations.  The 270th Signal Company, located at 
Da Nang, operated the tactical operations center there and a 
communications site at Hai Van Pass.  The unit history 
reflected that the 37th Signal Battalion played a significant 
role in the success of operation Lam Son 719 in that the 
battalion deployed contingency teams to support the 
operations of the Allied units.  The record reflects that 
numerous attempts to verify the veteran's participation in 
the Vietnam Winter-Spring 1970 Campaign and Undesignated 
Campaign 13 were unsuccessful in subsequently determining 
that the veteran's participation in the campaigns involved 
combat duties rather than serving in a support role.  
Additionally, the veteran has reported involvement in intense 
combat while stationed at Khe Sanh, but documentation 
verifying that is not of record.  The veteran has also 
reported types of incidents which cannot be verified, such as 
seeing dead bodies along the road.  Some evidence from the 
USASCRUR, however, has confirmed that it was possible Tam Ky 
received mortar and sniper fire during the veteran's Vietnam 
tour. The record also includes numerous statements from the 
veteran, which are very inconsistent, but do include 
statements in which he reported being exposed to mortar and 
sniper fire while serving in Vietnam.

As for the medical evidence of record, the evidence shows 
that in April 1973, the veteran was seen for symptoms which 
included withdrawal, tension, anxiety, irritability, and 
suspiciousness.  He was given a diagnosis of paranoid 
schizophrenia.  At the time of examination by VA in October 
1973, he reported having difficulty adjusting to the rigors 
of combat during service in Vietnam.  The veteran reported 
that he had difficulty getting along with people, he believed 
people were trying to take advantage of him, and he reacted 
with a high temper when frustrated.  His symptoms were 
assessed as schizophrenic reaction, in partial remission.  
Notation was also made that he demonstrated depression.

Subsequent medical evidence reflects that in June 1988 he 
reported being depressed, anxious, and nervous since his 
service in Vietnam.  Based on his reported symptoms and 
examination, he was given a diagnosis of depression, reactive 
type.  At the time of a December 1988 VA psychiatric 
examination, his symptoms were assessed as those indicative 
of an adjustment reaction with depressed mood and a schizoid 
personality.

A March 1990 medical report from his treating VA therapist 
reflected that the veteran had been receiving group therapy 
in a PTSD treatment program for the past two years.  The 
therapist stated the veteran had PTSD.  The therapist made 
reference to combat stressors the veteran reported, including 
having his company surrounded by thousands of North 
Vietnamese and being shelled for more than 70 days with 8 or 
10 American soldiers lost each day.  The veteran stated his 
unit survived because the Air Force started bombing the 
surrounding hills.

Of record is a March 1990 communication from a VA 
psychologist who stated the veteran had been attending 
psychiatric treatment with a physician in group psychotherapy 
in a program of rehabilitation counseling for PTSD at the VA 
Medical Center in Allen Park, Michigan for the past two 
years.  The psychologist believed the veteran had severe PTSD 
and referred to the veteran's exposure to "intense combat 
stressors."

Subsequent medical evidence includes varying psychiatric 
diagnoses, including PTSD.  The veteran was hospitalized by 
VA in 1991 for the purpose of determining the diagnos(es) and 
the etiology of any psychiatric disorder present.  The 
veteran was accorded psychological testing.  It was noted 
that during hospitalization he was superficially cooperative 
and exaggerated difficulties.  Psychological testing 
indicated the presence of an adjustment disorder and 
contained a notation that he had problems with authority 
figures at basic training, including going AWOL, prior to 
claimed combat experiences.  The examiner stated there were 
no consistent reports of flashbacks and nightmares during 
hospitalization and added the veteran showed little evidence 
of stress while discussing the traumatic events.  The affect 
was inconsistent with feelings of remorse or shame, even when 
reports of aggression.  Based on a review of his medical 
records, psychological testing and the inpatient evaluation, 
these symptoms were assessed as dysthymic disorder, alcohol 
abuse on admission, and a mixed personality disorder with 
narcissistic traits.

The medical evidence also includes therapy summary reports 
from a VA staff psychologist dated in 2001.  In a January 
2001 communication the psychologist stated the veteran had 
attended group psychotherapy for combat-related PTSD for a 
number of years.  In a May 2001 statement, the psychologist 
noted the veteran's attorney had researched his military 
history and had confirmed the combat actions to which the 
veteran was exposed.  The psychologist reported this data 
corroborated the veteran's reports given in individual and 
group therapy sessions, and reinforced the principal 
criterion for the diagnosis of PTSD, that being exposure to a 
stressful incident.

Of record is a June 2001 communication from an individual at 
the Modern Military Records, Textual Archives, Services 
Division, of the National Archives and Records Administration 
indicating that no records were available for the 62nd Signal 
Company for the dates pertaining to the veteran.  Further, it 
was noted that those from the 170th Company contained no 
information regarding enemy exposure.  The individual was 
able to confirm that a daily journal of the Americal Division 
dated May 14, 1971, indicated that "...MACV detonated an 
estimated 250-pound bomb resulting in five U.S. KIA...."  
Additional information gleaned included a notation of the 
12th Signal Group After Action Report for Lam Son 719 
indicating that the veteran was detailed to a military post 
at Khe Sanh for that operation.  Notation was made of the 
After Action Report reflecting that " it was established from 
the beginning that no U.S. ground forces would be allowed to 
cross into Laos."

The veteran was accorded an examination by a VA psychiatrist 
in February 2003.  He was described as an unreliable 
historian who provided an inconsistent history.  However, it 
was noted that he was very organized with all of his 
paperwork and pulled out appropriate documents to present as 
proof to the examiner.  He talked about frustrations with VA, 
but was able to control his emotions throughout the 
interview.  Notation was made he exhibited no emotional 
lability while describing his Vietnam experiences.  Thought 
content was more preoccupied with his fight with VA and how 
right he was in the documents that had been found showing his 
participation and presence at Tam Ky and Khe Sanh.

Following examination he was given an Axis I diagnosis of 
dysthymia.  The Axis II diagnosis was deferred.  The examiner 
stated the veteran did not meet the "full" criteria for the 
diagnosis of PTSD.  It was stated by the examiner that the 
claims file, to include a previous compensation examination 
report, discharge summaries, and records, had been reviewed.

Based on a review of the entire evidence of record, a record 
which shows numerous attempts at verification having been 
made and numerous reports of psychiatric testing and 
examination accorded the veteran, there remains a split by 
different professionals as to whether or not the veteran has 
PTSD.  However, the Board notes in this type situation any 
reasonable doubt must be resolved in the veteran's favor.  
The evidence is placed at least in equipoise.  Under such 
circumstances, the veteran prevails as to his claim for 
service connection for PTSD with application of the benefit 
of the doubt in his favor.  38 U.S.C.A. § 5107.

The most recent medical evidence of record is the report of 
the February 2003 psychiatric examination referred to above.  
The examiner who conducted the examination indicated that the 
entire claims file had been reviewed and it was the 
examiner's opinion that the veteran did not meet the "full" 
criteria warranting a diagnosis of PTSD.  However, as has 
been noted earlier in the decision, the regulation requiring 
a clear diagnosis of PTSD was amended in 1997.  The amended 
regulation requires a diagnosis in accordance with the DSM-IV 
which requires a link, established by medical evidence, 
between current symptoms and an inservice stressor, and 
credible supporting evidence that any claimed inservice 
stressor occurred.  In the opinion of the undersigned, there 
has been some embellishment of the veteran's recollections of 
his traumatic experiences in Vietnam, but records which have 
been associated with the claims file include the June 2001 
statement from an official with the National Archives and 
Records Administration reflecting that the veteran's unit was 
more likely than not exposed to enemy rocket and mortar fire 
on various occasions while he was assigned to it.  This 
information is sufficient to demonstrate the veteran's 
personal exposure to the incidents described.  This is 
reflected by recent case law, including Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (detailed corroboration of 
physical proximity to, or first-hand experience with, the 
alleged stressors is not required in order to establish that 
the stressors actually occurred).  Suozzi v. Brown, 
10 Vet. App. 307, 310-11 (1997), in which it was determined 
that a radio log showing that the veteran's company had come 
under attack was sufficient to corroborate the inservice 
stressor alleged by the veteran, despite the fact that the 
radio log did not identify the veteran's own participation.  
It was noted in that case that the veteran's participation in 
those incidents might be inferred from the involvement of his 
unit.  See Suozzi 310.

The VA psychiatrist who examined the veteran in early 2003 
indicated that the entire claims folder had been available to 
and viewed by the examiner.  That individual did not believe 
the veteran met the full criteria for a diagnosis of PTSD.  
However, the Board has read the various statements from the 
veteran's long-time treating psychologist to the effect that 
the veteran has severe PTSD.  The Board notes also that a 
longitudinal review of the record discloses that as early as 
1973, the veteran made reference to his experiences in 
Vietnam and their impact on his adjustment to life 
thereafter.

In sum, the evidence of record is at least in relative 
equipoise.  Under the circumstances, the veteran prevails as 
to his claim for service connection for PTSD with application 
of the benefit of the doubt in his favor.


ORDER

Service connection for PTSD is granted.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

